DETAILED ACTION
This action is responsive to the amendments filed on 7/5/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 7/5/2022, with respect to the previous art rejections have all been fully considered and are persuasive in view of Applicant’s filed amendments (as modified by the authorized Examiner’s Amendment below).  Therefore, said rejections have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendments were given in an interview with Douglas Owens on August 26th, 2022.  The authorized amendment is stated below: 

	Replace claims 1-2, 7-8, 13-14, and 19-20 with the following:
1. A method of operating a base station in a wireless communication system, the method comprising:
transmitting channel feedback configuration information to a terminal;
receiving channel feedback information from the terminal; and
performing at least one of transmission and reception of data, based on the channel feedback information,
wherein the channel feedback information includes information indicating a state of an antenna panel of the terminal, and
wherein the information indicating the state of the antenna panel of the terminal includes information indicating a number of available antenna panels and information indicating whether or not the terminal is folded.
 
2. The method of claim 1, wherein the information indicating the state of the antenna panel of the terminal further includes information indicating a rank mode of the terminal.

7. A method of operating a terminal in a wireless communication system, the method comprising:
receiving channel feedback configuration information from a base station;
producing channel feedback information, based on the channel feedback configuration information; and
transmitting the channel feedback information to the base station,
wherein the channel feedback information includes information indicating a state of an antenna panel of the terminal, and
wherein the information indicating the state of the antenna panel of the terminal includes information indicating a number of available antenna panels and information indicating whether or not the terminal is folded.
 
8. The method of claim 7, wherein the information indicating the state of the antenna panel of the terminal further includes information indicating a rank mode of the terminal.




13. A base station in a wireless communication system, the base station comprising:
a transceiver; and
a controller configured to: 
transmit channel feedback configuration information to a terminal, 
receive channel feedback information from the terminal, and 
perform control to transmit and receive data, based on the channel feedback information,
wherein the channel feedback information includes information indicating a state of an antenna panel of the terminal, and
wherein the information indicating the state of the antenna panel of the terminal includes information indicating a number of available antenna panels and information indicating whether or not the terminal is folded.

14. The base station of claim 13, wherein the information indicating the state of the antenna panel of the terminal further includes information indicating a rank mode of the terminal.

19. A terminal in a wireless communication system, the terminal comprising:
a transceiver; and
a controller connected to the transceiver and configured to: 
receive channel feedback configuration information from a base station, 
produce channel feedback information, based on the channel feedback configuration information, and 
perform control to transmit the channel feedback information to the base station,
wherein the channel feedback information includes information indicating a state of an antenna panel of the terminal, and
wherein the information indicating the state of the antenna panel of the terminal includes information indicating a number of available antenna panels and information indicating whether or not the terminal is folded.

20. The terminal of claim 19, wherein the information indicating the state of the antenna panel of the terminal further includes information indicating a rank mode of the terminal.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 1, 7, 13, and 19; the present invention is directed to a base station apparatus and method as well as a terminal station apparatus and method within a wireless communication system, where the claim address particular aspects of bi-direction communication between the two stations taking into account various aspect to the antenna panels (at the terminal station) as well as whether or not the terminal station is in a folded configuration.  The limitations of independent claims filed by Applicant on 7/5/2022 (as modified by the Examiner’s Amendment supra) are each incorporated by reference into this section of this Office action.
	The closest prior art of record is Kim et al. (US 2019/0007117: previously cited), where the merits of Kim et al. were addressed in the FAOMs mailed on 3/3/2022.  
	Furthermore, newly discovered secondary reference Chen et al. (US 2020/0029274), where Chen et al. addresses various aspects of uplink reporting a plurality of antenna panel statuses (of a terminal station) to a cellular base station (e.g. see [0061-0062], [0068], [0070], [0098], and [0133-0134]).
	However, the prior art of record (including but not limited to the Kim et al. and Chen et al. references), fail(s) to anticipate and/or obviously meet (either alone or in-combination) the following support limitations of the independent claims as filed by Applicant on 7/5/2022 (as modified by the Examiner’s Amendment as applicable); below (with emphasis added):

1.	A method of operating a base station in a wireless communication system, the method comprising:
transmitting channel feedback configuration information to a terminal;
receiving channel feedback information from the terminal; and
performing at least one of transmission and reception of data, based on the channel feedback information,
wherein the channel feedback information includes information indicating a state of an antenna panel of the terminal, and
wherein the information indicating the state of the antenna panel of the terminal includes information indicating a number of available antenna panels and information indicating whether or not the terminal is folded.

7. 	A method of operating a terminal in a wireless communication system, the method comprising:
receiving channel feedback configuration information from a base station;
producing channel feedback information, based on the channel feedback configuration information; and
transmitting the channel feedback information to the base station,
wherein the channel feedback information includes information indicating a state of an antenna panel of the terminal, and
wherein the information indicating the state of the antenna panel of the terminal includes information indicating a number of available antenna panels and information indicating whether or not the terminal is folded.

13.	A base station in a wireless communication system, the base station comprising:
a transceiver; and
a controller configured to: 
transmit channel feedback configuration information to a terminal, 
receive channel feedback information from the terminal, and 
perform control to transmit and receive data, based on the channel feedback information,
wherein the channel feedback information includes information indicating a state of an antenna panel of the terminal, and
wherein the information indicating the state of the antenna panel of the terminal includes information indicating a number of available antenna panels and information indicating whether or not the terminal is folded.

19. 	A terminal in a wireless communication system, the terminal comprising:
a transceiver; and
a controller connected to the transceiver and configured to: 
receive channel feedback configuration information from a base station, 
produce channel feedback information, based on the channel feedback configuration information, and 
perform control to transmit the channel feedback information to the base station,
wherein the channel feedback information includes information indicating a state of an antenna panel of the terminal, and
wherein the information indicating the state of the antenna panel of the terminal includes information indicating a number of available antenna panels and information indicating whether or not the terminal is folded.

	The Examiner notes that the entirety of each independent claim is the subject matter that renders each respective independent claim allowable; not solely the emphasized portions above (since the other limitations provide context).  The dependent claims are each allowable for at least the subject matter of the corresponding parent claim(s) (and/or their own respectively required limitations).  Claims 1-24 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, 1-24 are allowed (as addressed above). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.  Furthermore, the merits of Bai et al. (US 2020/0280360) are also noted by the Examiner.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez, telephone number (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        8/27/2022